Case 2:19-cv-00389-JDL Document 43 Filed 12/20/19 Page 1 of 2               PageID #: 1677



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

MARK LEVESQUE, et al.,                   )
                                         )
      Plaintiffs,                        )
                                         )
      v.                                 )      2:19-cv-00389-JDL
                                         )
IBERDROLA, S.A., et al.,                 )
                                         )
      Defendants                         )

                              PROCEDURAL ORDER

      On December 20, 2019, the Court conducted a telephonic hearing on Defendants’

Motion to Amend Scheduling Order Deadlines (Motion, ECF No. 37) and on Plaintiffs’

Objection to the Motion (Objection, ECF No. 39). After consideration of the parties’

arguments, for the reasons stated on the record, the Court denies without prejudice the

motion to amend. The following deadlines remain in effect:

   1. Defendant Iberdrola, S.A., to provide factual bases for its personal jurisdiction

      challenge: December 23, 2019.

   2. Plaintiffs to file amended complaint: January 31, 2020.

   3. Defendants to file motions to dismiss: February 21, 2020.

   4. Discovery on the jurisdictional issue to close: February 21, 2020.

   5. Plaintiffs to file responses to motions to dismiss: March 20, 2020.

   6. Defendants to file reply memoranda in support of motions to dismiss: April 10,

      2020.
Case 2:19-cv-00389-JDL Document 43 Filed 12/20/19 Page 2 of 2              PageID #: 1678



       If the hearing of the Maine Public Utilities Commission scheduled for January 30,

2020, generates any information or issues that a party believes warrant a modification of

the deadlines, the party may file a motion to amend the deadlines.

       Because in denying the motion to amend, the Court has maintained the current

deadlines, the Court dismisses as moot any request for relief Plaintiffs might have included

in their objection to the motion.

       SO ORDERED.

                                            NOTICE

       Any objections to this order shall be filed in accordance with Federal Rule of Civil

Procedure 72.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

 Dated this 20th day of December, 2019.




                                             2
